Citation Nr: 1729121	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure or as due to exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the claim must be remanded for further development.

As indicated in a January 2015 statement submitted with his Notice of Disagreement (NOD), the Veteran primarily contends that his current ischemic heart disease was caused by in-service ionizing radiation exposure.  Specifically, the Veteran stated that he was exposed to ionizing radiation via his duties as a B-47 jet bomber pilot as he was responsible for the pre-flight inspection and subsequent transportation of atomic weapons.  The Veteran reiterated this contention during the April 2017 Board videoconference hearing.  See Hearing Tr. at 3-4.

The Veteran's contention as to the circumstances of his service is supported by the evidence of record.  Specifically, a December 1957 letter associated with the Veteran's service personnel records (SPRs) indicates that the Veteran was a combat-ready crew member with the 384th Bombardment Wing, associated with Strategic Air Command, at the Little Rock Air Force Base in Jacksonville, Arkansas.  Further, a December 1957 performance review indicates that the Veteran was a B-47 pilot for the 545th Bombardment Squadron at Little Rock, Arkansas.  Included within the Veteran's duties were "pre-flighting," inspecting, loading, equipping, and manning the aircraft for missions.  

In regard to potential ionizing radiation exposure, included within the Veteran's SPRs is a certificate of proficiency from January 1957 recognizing the Veteran's completion of a nuclear weapons delivery course.  Additionally, in a report of medical history associated with the Veteran's service treatment records (STRs) dated October 1959, the Veteran reported working with radioactive substances as a combat crew member in 1957 with Strategic Air Command.

Despite the above facts as to the circumstances of the Veteran's service, the Veteran has not yet been afforded a VA examination to determine whether this potential ionizing radiation exposure caused his current ischemic heart disease.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C.S. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

In light of the facts of the Veteran's service discussed above, the Board finds the Waters and Colantonio standard met.  Accordingly, remand is warranted in the instant case so that sufficient medical nexus evidence may be obtained to determine whether the Veteran's current ischemic heart disease was caused by or otherwise related to his exposure to ionizing radiation in service.

Relatedly, the Board acknowledges that the Veteran alternatively claimed entitlement to service connection as due to herbicide exposure.  However, the Veteran's service records do not note service in the Republic of Vietnam or service near the Korean DMZ between September 1, 1967 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6).  Further, at the April 2017 hearing, the Veteran testified that he was never physically present in the Korean DMZ although he flew over it at an altitude of several thousand feet during classified missions with the Strategic Air Command.  For this reason, the Board finds that a VA examination or medical opinion as to service connection due to herbicide exposure is not warranted on remand.

Lastly, given the need to remand the foregoing claim to provide the Veteran with a VA examination or medical opinion, any outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file, particularly those dated since January 2014.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the Veteran's claims file to a radiologist-or any other specialist qualified to discuss the effects of radiation on the human body-for the issuance of a medical opinion as to the nature and etiology of the Veteran's ischemic heart disease.   If the specialist determines that an examination is necessary, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the specialist.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed.

The specialist should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's ischemic heart disease is caused by, resulted from, or is otherwise related to service, to include the Veteran's exposure to ionizing radiation as a B-47 pilot.

If the specialist determines that an examination is necessary, for scheduling purposes the AOJ may bifurcate the examination and opinion processes and have the Veteran examined in the normal course by a VA examiner.  Thereafter, the specialist may issue his or her opinion after reviewing the examination report, communicating with the professional who conducted the examination, and thoroughly reviewing the Veteran's claims file.  

In offering any opinion, the specialist should consider medical and lay evidence dated both prior to and since the filing of the claim.

For the opinion requested above, a complete rationale must be provided.  If the specialist cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




